Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/17/2020. 
Claims 1-20 are pending in this Office Action. Claims 1, 10 and 17 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
	
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Castellano (US Pub. No. 2015/0227573 A1) from IDS, hereinafter “Castellano”.
Regarding claim 1, Castellano teaches a method of providing transactional support to a database hosted in a computing system having multiple servers, the database having a set of key-value pair each with a key and a corresponding value (Castellano, See ABSTRACT), the method comprising: 
receiving, at a server in the computing system, a request to update a parameter with a new value in the database, the parameter corresponding to an existing key-value pair having an existing value (Castellano, See [0038] and Figure 1 element 106-1, Each data log file 106-1 to 106-M can be organized as an array or list of entries referred to as data log entries. DTKV services 104-1 to 104-N will create these data log entries as they execute "modifier" transactions (i.e., PUT and DELETE transactions) that modify the key-value contents of DTKV store 100. A data log entry can be one of two types: a PUT data log entry that indicates the storage of a key-value pair in DTKV store 100, and a DELETE data log entry that indicates the deletion of a key-value pair from DTKV store 100. Each PUT data log entry can include "key" and "value" fields that identify the key and value being stored, while each DELETE data log entry can include a single "key" field that identifies the key of the key-value pair being deleted. Further, each data log entry (either PUT or DELETE) can include a "node" field that identifies the host node (e.g., 102-1 to 102-N) of the DTKV service that created the data log entry, and a ; and 
in response to receiving the request, at the server in the computing system, 
	generating a new version value for the key-value pairs in the database (Castellano, See [0037], Data log files 106-1 to 106-M store the actual key-value pairs maintained by DTKV store 100. Each data log file 106-1 to 106-M can be shared across DTKV services 104-1 to 104-N such that it is readable and writable by each DTKV service. In some embodiments, each data log file 106-1 to 106-M can be associated with a predefined key namespace. In one embodiment, there can be a one-to-one mapping between key namespaces and data log files, such all of the key-value pairs belonging to a particular key namespace are stored in a single data log file. See [0046], In further embodiments, DTKV services 104-1 to 104-N are configured such they access/modify data log files 106-1 to 106-M in the context of file versions. In other words, each data log file 106-1 to 106-M is associated with a version number, and DTKV services 104-1 to 104-N specify a version number when accessing a data log file, as well as increment a data log file's version number when modifying the data log file); 
	creating, in the database, a new key-value pair corresponding to the parameter using both the generated new version value and a name of the parameter as a key and the new value as the corresponding value for the created new key-value pair (Castellano, See [0040], In certain embodiments, DTKV services 104-1 to 104-N are configured such that they only append (e.g., via an atomic "append" operation) new data log entries to the end of each data log file 106-1 to 106-M; DTKV services 104-1 to 104-N cannot insert new data log entries at the start or middle of a data log file, or modify existing data log entries in a data log file. In these embodiments, each data log file 106-1 to 106-M can include multiple data log ; 
	determining whether creating the new key-value pair corresponding to the parameter is completed successfully in the database (Castellano, See [0072], At block 214, DTKV service 104-X can determine whether the append operation was successful); and 
	in response to determining that creating the new key-value pair corresponding to the parameter is not completed successfully, maintaining a version value in a committed version record in the database without updating the committed version record with the generated new version value (Castellano, See [0072]-[0074] and Figure 2, The algorithm of FIG. 2 can guarantee atomicity and durability for the subject modifier transaction because DTKV service 104-X either commits or aborts the modifier transaction at the last step of the algorithm (either block 216 or 220). As part of this last step, DTKV service 104-X invokes the append operation exposed by DFS component 114-X to write either a COMMIT or ABORT transaction log entry to transaction log file 108-X, and this append operation is guaranteed to be atomic and durable by DFS component 114-X as described in Section I.D. above. Thus, the transaction overall is guaranteed to be atomic and durable) and does not explicitly disclose the maintained version value corresponding to the existing key-value pair of the parameter such that, instead of returning the new value, the existing value is returned as a current value of the parameter in response to a query for the current value of the parameter.
Castellano discloses The algorithm of FIG. 2 can guarantee atomicity and durability for the subject modifier transaction because DTKV service 104-X either commits or aborts the modifier transaction at the last step of the algorithm (either block 216 or 220). As part of this last step, DTKV service 104-X invokes the append operation exposed by DFS component 114-X to write either a COMMIT or ABORT transaction log entry to transaction log file 108-X, and this append operation is guaranteed to be atomic and durable by DFS component 114-X as described in Section I.D. above. Thus, the transaction overall is guaranteed to be atomic and durable (Castellano, See [0074]).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention that Castellano would perform the maintained version value corresponding to the existing key-value pair of the parameter such that, instead of returning the new value, the existing value is returned as a current value of the parameter in response to a query for the current value of the parameter since the uncompleted transaction would be aborted.

Regarding claim 2, Castellano further teaches the method of claim 1 wherein generating the new version value includes: accessing a latest version record of the database to determine a current version value in the database; and generating the new version value by incrementing the determined current version value in the database (Castellano, See [0046]). 
Regarding claim 3, Castellano further teaches the method of claim 1, further comprising updating a version index to indicate that the new version value is related to the parameter (Castellano, See [0103]-[0104]). 
Castellano further teaches the method of claim 1, further comprising in response to determining that creating the new key-value pair corresponding to the parameter is completed successfully, updating the committed version record in the database with the new version value to indicate that the new version value is a committed version value such that the new value is returned as the current value of the parameter in response to a query for the current value of the parameter (Castellano, See [0073]). 
Regarding claim 5, Castellano further teaches the method of claim 1 wherein: the parameter is a first parameter; the new value is a first new value; the new key-value pair is a first new key-value pair; the request also includes to update a second parameter with a second new value in the database; and the method further includes creating, in the database, a second new key-value pair corresponding to the second parameter using both the generated new version value and a name of the second parameter as a key and the second new value as the corresponding value for the created second new key-value pair (Castellano, See [0070]-[0074]). 
Regarding claim 6, Castellano further teaches the method of claim 1 wherein: the parameter is a first parameter; the new value is a first new value; the new key-value pair is a first new key-value pair; the request also includes to update a second parameter with another new value in the database; and determining whether creating the new key-value pair corresponding to the parameter is completed successfully in the database includes: determining whether creating the first new key-value pair corresponding to the first parameter and a second new key-value pair corresponding to the second parameter is completed successfully in the database; and in response to determining that at least one of creating the first or second key-value pair is not completed successfully, maintaining the version value in the committed version record in the database without updating the committed version record with the generated new version value (Castellano, See [0070]-[0074]). 
Regarding claim 7, Castellano further teaches the method of claim 1 wherein: the parameter is a first parameter; the new value is a first new value; the new key-value pair is a first new key-value pair; the request also includes to update a second parameter with another new value in the database; and determining whether creating the new key-value pair corresponding to the parameter is completed successfully in the database includes: determining whether creating the first new key-value pair corresponding to the first parameter and a second new key-value pair corresponding to the second parameter is completed successfully in the database; and in response to determining that creating both the first and second key-value pairs is completed successfully, updating the committed version record in the database with the new version value to indicate that the first new version value is a committed version value such that the first new value is returned as the current value of the first parameter in response to a query for the current value of the first parameter and the second new value is returned as a current value of the second parameter in response to a query for the current value of the second parameter (Castellano, See [0070]-[0074]). 
Regarding claim 8, Castellano further teaches the method of claim 1 wherein: the parameter is a first parameter; the new value is a first new value; the request is a first request; and the method further includes: receiving a second request to update a second parameter with a second new value in the database; in response to receiving the second request, determining whether the a current version value of the database matches the version value in the committed version record; and in response to determining that the current version value matches the version value in the committed version record, allowing processing of the second request in the database (Castellano, See [0070]-[0074]).

Regarding claim 10, Castellano teaches a computing device in a distributed computing system, the computing device comprising: 
a processor (Castellano, See [0120], microprocessor; and 
a memory (Castellano, See [0121], Examples of a non-transitory computer readable medium include a hard drive, network attached storage (NAS), read-only memory, random-access memory (e.g., a flash memory device), a CD (Compact Discs)--CD-ROM, a CD-R, or a CD-RW, a DVD (Digital Versatile Disc), a magnetic tape, and other optical and non-optical data storage devices. The non-transitory computer readable medium can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion) operatively coupled to the processor, the memory containing instructions executable by the processor (Castellano, See [0121], One or more embodiments may be implemented as one or more computer programs or as one or more computer program modules embodied in one or more non-transitory computer readable storage media. The term non-transitory computer readable storage medium refers to any data storage device that can store data which can thereafter be input to a computer system. The non-transitory computer readable media may be based on any existing or subsequently developed technology for embodying computer programs in a manner that enables them to be read by a computer) to cause the computing device to: 
	upon receiving, at the computing device, a request to update multiple parameters each with a new value in the database, the multiple parameters each corresponding to an existing key-value pair having an existing value (Castellano, See [0038] and Figure 1 element 106-1, Each data log file 106-1 to 106-M can be organized as an array or list of entries referred to as data log entries. DTKV services 104-1 to 104-N will create these data log entries as they execute "modifier" transactions (i.e., PUT and DELETE transactions) that modify the key-value contents of DTKV store 100. A data log entry can be one of two types: a PUT data log entry that indicates the storage of a key-value pair in DTKV store 100, and a DELETE data log entry that indicates the deletion of a key-value pair from DTKV store 100. Each PUT data log entry can include "key" and "value" fields that identify the key and value being stored, while each DELETE data log entry can include a single "key" field that identifies the key of the key-value pair being deleted. Further, each data log entry (either PUT or DELETE) can include a "node" field that identifies the host node (e.g., 102-1 to 102-N) of the DTKV service that created the data log entry, and a transaction identifier ("txnID") field that identifies the transaction that caused the node to create the data log entry), 
	generate a new version value for the key-value pairs in the database (Castellano, See [0037], Data log files 106-1 to 106-M store the actual key-value pairs maintained by DTKV store 100. Each data log file 106-1 to 106-M can be shared across DTKV services 104-1 to 104-N such that it is readable and writable by each DTKV service. In some embodiments, each data log file 106-1 to 106-M can be associated with a predefined key namespace. In one embodiment, there can be a one-to-one mapping between key namespaces and data log files, such all of the key-value pairs belonging to a particular key namespace are stored in a single data log file. See [0046], In further embodiments, DTKV services 104-1 to they access/modify data log files 106-1 to 106-M in the context of file versions. In other words, each data log file 106-1 to 106-M is associated with a version number, and DTKV services 104-1 to 104-N specify a version number when accessing a data log file, as well as increment a data log file's version number when modifying the data log file); 
	create, in the database, a new key-value pair corresponding to each of the multiple parameters using both the generated new version value and a name of the each of the parameters as a key and the new value as the corresponding value for the created new key-value pair (Castellano, See [0040], In certain embodiments, DTKV services 104-1 to 104-N are configured such that they only append (e.g., via an atomic "append" operation) new data log entries to the end of each data log file 106-1 to 106-M; DTKV services 104-1 to 104-N cannot insert new data log entries at the start or middle of a data log file, or modify existing data log entries in a data log file. In these embodiments, each data log file 106-1 to 106-M can include multiple data log entries for the same key, and the last (i.e., most recent) data log entry for a given key in the data log file will determine the current value for that key. For instance, consider the following exemplary data log file: [0041] PUT key:K1 value:V1 node:N1 txnID:T1 [0042] PUT key:K1 value:V2 node:N2 txnID:T2 [0043] DEL key:K1 node:N3 txnID:T4 [0044] PUT key:K1 value:V3 node:N1 txnID:T5); 
	determine whether creating all of the new key-value pairs corresponding to the multiple parameters in the database is completed successfully (Castellano, See [0072], At block 214, DTKV service 104-X can determine whether the append operation was successful); and 
	in response to determining that creating the new key-value pair corresponding to one of the multiple parameters is not completed successfully, maintain a version value in a committed version record in the database without updating the committed version record with the generated new version value (Castellano, See [0072]-[0074] and Figure 2, The algorithm of FIG. 2 can guarantee atomicity and durability for the subject modifier transaction because DTKV service 104-X either commits or aborts the modifier transaction at the last step of the algorithm (either block 216 or 220). As part of this last step, DTKV service 104-X invokes the append operation exposed by DFS component 114-X to write either a COMMIT or ABORT transaction log entry to transaction log file 108-X, and this append operation is guaranteed to be atomic and durable by DFS component 114-X as described in Section I.D. above. Thus, the transaction overall is guaranteed to be atomic and durable) and does not explicitly disclose the maintained version value corresponding to the existing key-value pairs of the multiple parameters such that, instead of returning one of the new values, the existing value is returned as a current value of one of the multiple parameters in response to a query for the current value of the one of the multiple parameters. 
However, Castellano discloses The algorithm of FIG. 2 can guarantee atomicity and durability for the subject modifier transaction because DTKV service 104-X either commits or aborts the modifier transaction at the last step of the algorithm (either block 216 or 220). As part of this last step, DTKV service 104-X invokes the append operation exposed by DFS component 114-X to write either a COMMIT or ABORT transaction log entry to transaction log file 108-X, and this append operation is guaranteed to be atomic and durable by DFS component 114-X as described in Section I.D. above. Thus, the transaction overall is guaranteed to be atomic and durable (Castellano, See [0074]).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention that Castellano would perform the maintained version value corresponding to the existing key-value pairs of the multiple parameters such that, instead of returning one of the new values, the existing value is returned as a current value of one of the multiple parameters in response to a query for the current value of the one of the multiple parameters since the uncompleted transaction would be aborted.

Regarding claim 11, Castellano further teaches the computing device of claim 10 wherein to generating the new version value includes to: access a latest version record of the database to determine a current version value in the database; and generate the new version value by incrementing the determined current version value in the database (Castellano, See [0046]). 
Regarding claim 12, Castellano further teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to cause the computing device to update a version index in the database to indicate that the new version value is related to the multiple parameters (Castellano, See [0103]-[0104]). 
Regarding claim 13, Castellano further teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to cause the computing device to in response to determining that creating the new key-value pairs corresponding to the multiple parameters is completed successfully, updating the committed version record in the database with the new version value to indicate that the new version value is a committed version value such that one of the new values is returned as the current value of one of the multiple parameters in response to a query for the current value of the one of the multiple parameters (Castellano, See [0073]). 
Castellano further teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to: receive a query for a current value of one of the multiple parameters; and in response to receiving the query, access the committed version record to determine the version value; using a combination of the determined version value and a name of the one of the multiple parameters as a key to locate a key-value pair in the database; and returning, as a query result, a value corresponding to the located key-value pair (Castellano, See [0070]-[0074]). 
Regarding claim 15, Castellano further teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to: receive a query for a current value of one of the multiple parameters; and in response to receiving the query, access the committed version record to determine the version value; determining whether a combination of the determined version value and a name of the one of the multiple parameters corresponds to a key-value pair in the database; and in response to determining that the combination of the determined version value and the name of the one of the multiple parameters corresponds to a key-value pair in the database, returning, as a query result, a value corresponding to the located key-value pair (Castellano, See [0070]-[0074]).
Regarding claim 16, Castellano further teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to: receive a query for a current value of one of the multiple parameters; and in response to receiving the query, access the committed version record to determine a first version value; determining whether a combination of the determined first version value and a name of the one of the multiple parameters corresponds to a key-value pair in the database; and in response to determining that the combination of the determined first version value and the name of the one of the multiple parameters does not correspond to a key-value pair in the database, access the committed version record to determine a second version value, the first version value being more recent than the second version value; using a combination of the determined second version value and a name of the one of the multiple parameters as a key to locate a key-value pair in the database; returning, as a query result, a value corresponding to the located key-value pair (Castellano, See [0070]-[0074]). 

Regarding claim 17, Castellano teaches a method of providing transactional support to a database hosted in a computing system having multiple servers, the database having a set of key-value pair each with a key and a corresponding value (Castellano, See ABSTRACT), the method comprising: 
receiving, at a server in the computing system, a request to update a first parameter with a first new value and to a second parameter with a second new value in the database (Castellano, See [0038] and Figure 1 element 106-1, Each data log file 106-1 to 106-M can be organized as an array or list of entries referred to as data log entries. DTKV services 104-1 to 104-N will create these data log entries as they execute "modifier" transactions (i.e., PUT and DELETE transactions) that modify the key-value contents of DTKV store 100. A data log entry can be one of two types: a PUT data log entry that indicates the storage of a key-value pair in DTKV store 100, and a DELETE data log entry that indicates the deletion of a key-value pair from DTKV store 100. Each PUT data log entry can include "key" and "value" fields that identify the key and value being stored, while each DELETE data log entry can include a single "key" field that identifies the key of the key-value pair being deleted. Further, each data log entry ; and 
in response to receiving the request, at the server in the computing system, 
	generating a new version value for the key-value pairs in the database (Castellano, See [0037], Data log files 106-1 to 106-M store the actual key-value pairs maintained by DTKV store 100. Each data log file 106-1 to 106-M can be shared across DTKV services 104-1 to 104-N such that it is readable and writable by each DTKV service. In some embodiments, each data log file 106-1 to 106-M can be associated with a predefined key namespace. In one embodiment, there can be a one-to-one mapping between key namespaces and data log files, such all of the key-value pairs belonging to a particular key namespace are stored in a single data log file. See [0046], In further embodiments, DTKV services 104-1 to 104-N are configured such they access/modify data log files 106-1 to 106-M in the context of file versions. In other words, each data log file 106-1 to 106-M is associated with a version number, and DTKV services 104-1 to 104-N specify a version number when accessing a data log file, as well as increment a data log file's version number when modifying the data log file); 
	creating, in the database, a first new key-value pair corresponding to the first parameter using both the generated new version value and a name of the first parameter as a key and the first new value as the corresponding value for the created first new key-value pair (Castellano, See [0040], In certain embodiments, DTKV services 104-1 to 104-N are configured such that they only append (e.g., via an atomic "append" operation) new data log entries to the end of each data log file 106-1 to 106-M; DTKV services 104-1 to 104-N cannot insert new data log entries at the start or middle of a data log file, or modify existing data log ; 
	creating, in the database, a second new key-value pair corresponding to the second parameter using both the generated new version value and a name of the second parameter as a key and the second new value as the corresponding value for the created second new key-value pair (Castellano, See [0040], In certain embodiments, DTKV services 104-1 to 104-N are configured such that they only append (e.g., via an atomic "append" operation) new data log entries to the end of each data log file 106-1 to 106-M; DTKV services 104-1 to 104-N cannot insert new data log entries at the start or middle of a data log file, or modify existing data log entries in a data log file. In these embodiments, each data log file 106-1 to 106-M can include multiple data log entries for the same key, and the last (i.e., most recent) data log entry for a given key in the data log file will determine the current value for that key. For instance, consider the following exemplary data log file: [0041] PUT key:K1 value:V1 node:N1 txnID:T1 [0042] PUT key:K1 value:V2 node:N2 txnID:T2 [0043] DEL key:K1 node:N3 txnID:T4 [0044] PUT key:K1 value:V3 node:N1 txnID:T5); 
	determining whether creating both the first and second new key-value pairs in the database is completed successfully (Castellano, See [0072], At block 214, DTKV service 104-X can determine whether the append operation was successful); and 
	in response to determining that at least one of creating the first or second new key-value pair is not completed successfully, maintaining a version value in a committed version record in the database without updating the committed version record with the generated new version value (Castellano, See [0072]-[0074] and Figure 2, The algorithm of FIG. 2 can guarantee atomicity and durability for the subject modifier transaction because DTKV service 104-X either commits or aborts the modifier transaction at the last step of the algorithm (either block 216 or 220). As part of this last step, DTKV service 104-X invokes the append operation exposed by DFS component 114-X to write either a COMMIT or ABORT transaction log entry to transaction log file 108-X, and this append operation is guaranteed to be atomic and durable by DFS component 114-X as described in Section I.D. above. Thus, the transaction overall is guaranteed to be atomic and durable) and does not explicitly disclose the maintained version value corresponding to existing key-value pairs of the first and second parameters such that, instead of returning the first or second new value, an existing value is returned as a current value of the first or second parameter in response to a query for the current value of the first or second parameter, respectively. 
However, Castellano discloses The algorithm of FIG. 2 can guarantee atomicity and durability for the subject modifier transaction because DTKV service 104-X either commits or aborts the modifier transaction at the last step of the algorithm (either block 216 or 220). As part of this last step, DTKV service 104-X invokes the append operation exposed by DFS component 114-X to write either a COMMIT or ABORT transaction log entry to transaction log file 108-X, and this append operation is guaranteed to be atomic and durable by DFS component 114-X as described in Section I.D. above. Thus, the transaction overall is guaranteed to be atomic and durable (Castellano, See [0074]).
Castellano would perform the maintained version value corresponding to existing key-value pairs of the first and second parameters such that, instead of returning the first or second new value, an existing value is returned as a current value of the first or second parameter in response to a query for the current value of the first or second parameter, respectively since the uncompleted transaction would be aborted.

Regarding claim 18, Castellano further teaches the method of claim 17 wherein generating the new version value includes: accessing a latest version record of the database to determine a current version value in the database; and generating the new version value by incrementing the determined current version value in the database (Castellano, See [0046]). 
Regarding claim 19, Castellano further teaches the method of claim 17, further comprising updating a version index to indicate that the new version value is related to both the first and second parameters (Castellano, See [0103]-[0104]). 
Regarding claim 20, Castellano further teaches the method of claim 17, further comprising in response to determining that creating both the first and second new key-value pair is completed successfully, updating the committed version record in the database with the new version value to indicate that the new version value is a committed version value such that the first or second new value is returned as the current value of the first or second parameter in response to a query for the current value of the first or second parameter, respectively (Castellano, See [0073]).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Castellano as applied to claim 1 above, and further in view of Ranta (US Pub. No. 2001/0034254 A1), hereinafter “Ranta”.
Regarding claim 9, Castellano further teaches the method of claim 1 wherein: the parameter is a first parameter; the new value is a first new value; the request is a first request; and the method further includes: receiving a second request to update a second parameter with a second new value in the database; in response to receiving the second request, determining whether the a current version value of the database matches the version value in the committed version record; and in response to determining that the current version value does not match the version value in the committed version record (Castellano, See [0072], At block 214, DTKV service 104-X can determine whether the append operation was successful. As noted in Section I.D., the append operation exposed by DFS component 114-X is designed to complete successfully if the version number passed into the operation matches the version number of the file being modified at the time of invoking the operation. Conversely, the append operation is designed to fail if the version numbers do not match) and does not explicitly disclose determining whether an elapsed time from generating the new version value exceeds a threshold, in response to determining that the elapsed time exceeds the threshold, allowing processing of the second request in the database; and in response to determining that the elapsed time does not exceed the threshold, rejecting or delaying processing of the second request in the database. 
However, Ranta teaches determining whether an elapsed time from generating the new version value exceeds a threshold, in response to determining that the elapsed time exceeds the threshold, allowing processing of the second request in the database; and in response to determining that the elapsed time does not exceed the threshold, rejecting or delaying processing of the second request in the database (Ranta, See [0094]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Castellano and Ranta because Ranta provides method of operating a mobile station in a WCDMA system. The mobile station has a rake receiver (90) having a plurality of demodulator fingers (71,72,73). One of the demodulator fingers monitors a neighbouring cell and other demodulator fingers monitor an assigned cell. When the mobile station is in an idle mode, if it is stationary, activity of the demodulator is reduced by switching off the demodulator finger which monitors the neighbouring cell (Ranta, See ABSTRACT) can be utilized by Castellano to process the requests efficiently according to how much time has been passed since the request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIOW-JY FAN/Primary Examiner, Art Unit 2168